Citation Nr: 0107861	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.  

2.  Entitlement to an increased evaluation for fibromyalgia, 
headaches, depression and gastrointestinal problems, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from June 1997 to March 
1999.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  During the pendency of this appeal 
the veteran requested that her claims folder be transferred 
to the RO in Phoenix, Arizona.  She wrote that she had 
married and was moving to Arizona.  Her claims folder was 
transferred to the Phoenix RO in April 2000.  

The veteran, in her notice of disagreement, indicated that 
pertinent records were available at the VA medical facility 
at Fort Harrison.  The RO apparently requested such records.  
However, treatment records from the Ft. Harrison VA medical 
facility have not been associated with the claims folder.  
Another attempt must be made to obtain those records and 
associate them with the claims folder.  

A review of the claims folder indicates that the RO has been 
unable to contact the veteran at her new address in Arizona.  
The last communication from the veteran in the claims folder 
is the April 2000 letter to the RO.  In the normal course of 
events, it is the burden of the veteran to keep VA apprised 
of her whereabouts.  If she does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.  It is only where a file discloses other possible 
and plausible addresses that an attempt should be made to 
locate her at the alternate known address before finding 
abandonment of a previously adjudicated benefit.  See Hyson 
v. Brown, 5 Vet. App. 262 (1993).  The Board takes this 
opportunity to inform the veteran that it is her 
responsibility to inform the RO of any change of address.  

The Board also noted that the veteran requested both a 
hearing at the RO and a hearing before a Member of the Board 
at the local RO.  The veteran did not respond to the 
correspondence which rescheduled her hearing at the RO or to 
the letter sent from the Board requesting that she clarify 
her hearing request.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated her in the recent past for 
cervical dysplasia or for fibromyalgia 
with depression and gastrointestinal 
symptoms.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
another request for VA treatment records 
from the medical facility in Ft. 
Harrison, Montana.

2.  The RO should attempt to contact the 
veteran again and ask her clarify if she 
wants a hearing before a Member of the 
Board at the RO, a hearing before a 
Hearing Officer at the RO, or both.  If 
the veteran responds that she wishes to 
appear at a hearing the RO should 
schedule her for a hearing or hearings.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters concerning the 
Ace, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
her repre-sentative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue, or issues, 
denied.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


